412 N.W.2d 486 (1987)
226 Neb. 550
Eva Sharon BURTON, Appellee,
v.
Randy Alan BURTON, Appellant.
No. 87-021.
Supreme Court of Nebraska.
September 18, 1987.
Gregory A. Pivovar, Omaha, for appellant.
No appearance for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN and GRANT, JJ.
PER CURIAM.
This is an appeal from a decree of dissolution entered by the district court for Sarpy County, Nebraska. Husband appeals, alleging that the district court abused its discretion in determining the amount of child support to be paid by the husband and in dividing property between the parties.
In an appeal involving actions for dissolution of marriage, the Supreme Court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another.
Gerber v. Gerber, 225 Neb. 611, 617-18, 407 N.W.2d 497, 502 (1987).
From our review de novo on the record in these proceedings, we find no abuse of discretion by the district court.
AFFIRMED.
KRIVOSHA, C.J., not participating.